DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, it is unclear how the APPARATUS are performed by way of a robot.  For the purposes of examination this is considered to require that a robot have at least two of the apparatus as part of it.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 8-10, 18, 28, and 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nozaka(US Patent 4,543,152).
Nozaka discloses a roll stand for a web material and multiple devices to prepare the roll for use.(Figure 1)
Regarding claims 2-4, Nozaka shows a roll stand which is spaced from the floor, located horizontally and allows the roll to rotate.(Figure 1)
Regarding claim 5, Nozaka discloses a device for aligning the roll with the device is it placed in.(Col. 12, ll. 26- Col. 14, ll. 49)
Regarding claims 8 and 9, the aligning device can be the material roll preparation apparatus, and it acts completely automatically.(Col. 12, ll. 28-30)
Regarding claim 10, Nozaka detects a mark which is located at the adhesive region at the end of the web.(Col. 11, ll. 60-65)
Regarding claim 18, Nozaka teaches an apparatus that contacts an expiring web with the side of the new web roll to cause the adhesive on the new web roll to bond them together, effectively causing it to act as a peeling apparatus for removing the end of the roll from the roll.
Regarding claim 28, Nozaka teaches a device that is capable of carrying out a complex set of steps automatically, which is the definition of a robot.(Figure 1)  This machine aligns the roll and splices it.
Claim(s) 1, 3-7, and 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Burke et al.(US Patent 4,588,344)
Burke et al. discloses a completely automated receiving apparatus and a sensor for aligning the roll.(Col. 1, ll. 30-32, 55-57; Col. 3, ll. 1-5)
Claim(s) 1-4, 8, 9, 18-20, 22, 24, 25, and 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tsujimoto(WO 2017/183553)  US Publication 2019/0092596 is considered an English language translation and all paragraph numbers refer thereto.
Tsujimoto discloses an apparatus for preparing a roll comprising an apparatus for holding a roll in a horizontal position and a device for peeling the end of the web material off the roll.(Figures 1 and 6)
Regarding claim 8 and 9, the apparatus operates in an operated manner.
Regarding claims 18-20 and 22, Tsujimoto discloses a device for lifting an end section of web material off the roll, cutting it into a final contour and discharging a cut portion.(Figure 1)
Regarding claims 24 and 25, the device cuts around the entire web to form a contour which can be used further in the process.(Figure 1)
Claim(s) 1, 11-13, and 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Englund et al.(US Publication 2019/0300220)
Englund et al. teaches a strap cutting element which detects and cuts a strap on a roll.([0021]-[0023])  The roll is located in the working area of the apparatus, so it is located in a receiving location.[0021]
Claim(s) 1, 14-17, and 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by KR 100,985,461B1.
KR 100,985,461B1 teaches a receiving apparatus and a preparation apparatus.(Figure 2)
Regarding claims 14-16, KR 100,985,461B1 discloses removing a side cover using a knife while rotating the roll.([0028]-[0032])
Regarding claim 17, KR 100,985,461B1 discloses removing plugs. which are located on either end of a the carrying core of the roll.[0005]
Claim(s) 1, 3, 4, 18-22, and 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nunota et al.(US Publication 2015/0121985)
Nunota et al. discloses a device having a receiving location for a roll and a peeling apparatus which lifts the end of the web up and cuts to off to test the quality.([0005]; Figures 7A-7E)
Claim(s) 1 and 26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pasquale et al.(US Publication 2019/0079614) 
Pasquale et al. teaches a roll on a stand and a splicer which attaches a splicing component.(Figure 2, [0033])
Claim(s) 1, 27, and 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mathy, Jr. et al.(US Publication 2017/0036875)
Mathy, Jr. et al. discloses an apparatus having a receiving location for a roll and a device for fixing the end of the roll.(Figure 5, Abstract)
Claim(s) 1, 3, 4, and 30-32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Englund et al.(US Publication 2019/0300220)
Ohira et al. discloses a corrugator with a stand for a roll and a splicer for splicing in a new web.[0042]
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 23, the prior art of record does not teach or clearly suggest a peeling apparatus which cuts a portion of the web for quality testing and activates the peeling apparatus if the testing detects  an undamaged web.   Regarding claim 29, the prior art of record does not teach or clearly suggest a roll preparation apparatus having a robot with a plurality of interchangeable tools for performing a plurality of roll preparing operations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746